Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I (claims 1-6) in the reply filed on 10/28/2022 is acknowledged. Claims 7-11 are withdrawn.
Claim Objections
Claims 1-6 are objected to because of the following informalities:
In claim 1, line 6, ‘a resin material’ should read “the resin material”
Claims 2-6 depended on claim 1 are objected as well.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1, 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai (US 5,082,615).
Regarding claim 1, Sakai discloses that, as illustrated in Figs. 3-4, a resin molding apparatus, comprising:
 a molding mold (Fig. 3, item 20 (a mold (col. 4, lines 5-6))) which forms a cavity (Fig. 3, item 24 (a plurality of cavities (col. 4, lines 11)));
a pot (Fig. 3, item 23 (a pot (col. 4, line 10) has an inner diameter which is 1.17 times as large as the outer diameter of the resin tablet 25 (as shown in Fig. 3) (col. 4, lines 48-49))) which is arranged in the molding mold and is capable of accommodating a resin material (Figs. 3-4, item 25 (a resin tablet (col. 4, line 11))), and in which an opening portion opening directly to the cavity is formed (as shown in Figs. 3-4); and 
a plunger (Fig. 3, items 32 and 33 (a hydraulic cylinder and a piston (col. 4, lines 32-33))) which is arranged to be slidable in the pot (as shown from Fig. 3 to Fig. 4), and transfers the resin material accommodated in the pot toward the cavity via the opening portion by extruding the resin material (as shown from Fig. 3 to Fig. 4), wherein
an inner diameter of the opening portion is formed to be the same as an outer diameter of the plunger (as shown in Fig. 3).
Regarding claim 5, Sakai discloses that, as illustrated in Figs. 3-4, the pot is arranged in a central part of the cavity (as shown in Fig. 3 or Fig. 4).
Regarding claim 6, Sakai discloses that, as illustrated in Fig. 3, the molding mold comprises an air discharge portion (Fig. 3, items 26 and 27 (The pot 23 communicates with an exhaust port 26 formed in the upper mold section 21. The vacuum means 27 may be, for example, a vacuum pump for drawing off the air contained in the pot 23 and the gases emitted from the resin tablet 25 placed in the pot 23 (col. 4, lines 13-18)) capable of discharging air in the cavity from an outer peripheral part of the cavity to the exterior (as shown in Fig. 3). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 5,082,615) in view of Seng et al. (US 2002/0056942).
Regarding claim 2, Sakai does not explicitly disclose that, the molding mold comprises a suction portion which sucks a part of a mold release film on a periphery of a penetration hole. In the same field of endeavor, molding, Seng discloses that, as illustrated in Figs. 3A and 3B, others air pressure openings 40 are located proximate to the peripheral edges of the mold cavities 16 to facilitate retention of the release films 38. The air pressure openings 40 can be placed in flow communications with a vacuum source ([0039], lines 4-8). Thus, Seng discloses that, the molding mold comprises a suction portion which sucks a part of a mold release film on a periphery of a penetration hole, wherein in the mold release film, the penetration hole is formed at a position facing the opening portion (as shown in Fig. 3B).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakai to incorporate the teachings of Seng to provide that the molding mold comprises a suction portion which sucks a part of a mold release film on a periphery of a penetration hole. Doing so would be possible to improve the separation of the finished component from the molds and to prevent the release film from wrinkling, as recognized by Seng ([0004]- [0009]).
Regarding claims 3-4, Sakai does not disclose a pressing member having a radial communication portion. As illustrated in Fig. 4 (also see attached annotated Figure I), Sakai discloses, the pressing means for pressing the resin tablet 25 by reducing the volume of the pot 23 to feed the resin to the cavities 24 via the runners 37 (col. 4, lines 29-31). As illustrated in attached annotated Figure I (based on Fig. 4 of Sakai), runners (label of equivalence to radial communication portion) play a function of the resin distribution from the pot to the cavities during the pressing process and ring shape portion (label of equivalence to pressing member) can be considered as an integrated pressing member.   
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "Press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art's] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose:' 

Sakai discloses the claimed invention except for obtain a separating pressing member. It would have been obvious to one of ordinary skill in the art at the time the invention was made to Sakai, since it has been held that constructing formerly integral structure in various elements involves only routine skill in art. One would have been motivated to make the elements separable for the purpose of imparting an alternative design option (for example, easily exchanging different pressing members).
However, Sakai does not disclose the release film. Seng discloses that, as illustrated in Figs. 3A and 3B, others air pressure openings 40 are located proximate to the peripheral edges of the mold cavities 16 to facilitate retention of the release films 38. The air pressure openings 40 can be placed in flow communications with a vacuum source ([0039], lines 4-8). As illustrated in attached annotated Figure II (based on Fig. 2B and Fig. 3A from the teachings of Seng), label of radial communication portions is represented by item 56. Label of the (integrated) pressing member is represented by items 52 (pot), item 54 (one portion of radial communication portion), and item 56 (radial communication portion).  
Seng discloses the claimed invention except for obtain a separating pressing member. It would have been obvious to one of ordinary skill in the art at the time the invention was made to Sakai, since it has been held that constructing formerly integral structure in various elements involves only routine skill in art. One would have been motivated to make the elements separable for the purpose of imparting an alternative design option (for example, easily exchanging different pressing members).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakai to incorporate the teachings of Seng to provide that the molding mold comprises a suction portion which sucks a part of a mold release film on a periphery of a penetration hole and the pressing member is integrated into the mold body (upper) which presses a part or all of the periphery of the penetration hole in the mold release film so as not to be peeled off from the molding mold. Doing so would be possible to improve the separation of the finished component from the molds, to prevent the release film from wrinkling, and improve the quality of molded product, as recognized by Seng ([0004]- [0009]).

    PNG
    media_image1.png
    628
    647
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 4 from the teachings of Sakai)

    PNG
    media_image2.png
    518
    793
    media_image2.png
    Greyscale

Annotated Figure II (based on Fig. 2B and Fig. 3A from the teachings of Seng)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741